This case is reported in 59 Barbour, 295. The judges before whom it was heard having disagreed, the same was, (as is stated in the report,) sent to the 2d Department for hearing. It was again argued, before Justices J. F. Barnard, Gilbert and Tappen, at a general term held at Brooklyn, in April 1871, and at a general term held at the same place in December 1871, the judgment rendered at the special term was reversed, vacated and set aside, and judgment ordered for the plaintiff, upon the complaint, with costs, with leave to the defendants to answer; thus sustaining the opinion and decision of Justice Ingraham, contained in the former report. (59 Barb. 307.)